7 N.Y.3d 728 (2006)
DANIEL HERNANDEZ et al., Appellants,
v.
VICTOR L. ROBLES, Respondent.
In the Matter of ELISSA KANE et al., Appellants,
v.
JOHN MARSOLAIS, as Albany City Clerk, et al., Respondents.
SYLVIA SAMUELS et al., Appellants,
v.
NEW YORK STATE DEPARTMENT OF HEALTH et al., Respondents.
JASON SEYMOUR et al., Appellants,
v.
JULIE HOLCOMB, as City Clerk of the City of Ithaca, et al., Respondents.
Court of Appeals of New York.
Submitted May 22, 2006.
Decided June 6, 2006.
Judge ROSENBLATT taking no part.
*729 Motion by Paul McHugh, M.D. et al. for leave to file a brief amici curiae on the appeals herein granted. Two copies of the brief may be served and 24 copies filed within seven days.